Citation Nr: 0838329	
Decision Date: 11/06/08    Archive Date: 11/18/08

DOCKET NO.  06-10 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Perthes' disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1963 to July 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.


FINDINGS OF FACT

1.  The medical evidence of record does not show a current 
diagnosis of post-traumatic stress disorder (PTSD).

2.  In February 1985, the RO issued a decision which denied 
the veteran's initial claim seeking service connection 
Perthes disease.  Although provided notice of this decision 
that same month, the veteran did not perfect an appeal 
thereof.

3.  Subsequent attempts by the veteran to reopen his claim 
seeking service connection for Perthes disease were denied by 
the RO in unappealed rating decisions issued in December 
1985, May 1992, July 1992, and June 2002.

4.  Evidence associated with the claims file since the RO's 
June 2002 rating decision does not raise a reasonable 
possibility of substantiating the veteran's claim for 
entitlement to service connection for Perthes disease.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304(f) (2008).

2.  Evidence submitted to reopen the claim of entitlement to 
service connection for Perthes disease is not new and 
material, and therefore, the claim is not reopened.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Prior to the August 2005 adjudication of the instant case, 
the RO's letters, dated in April and June 2005, advised the 
veteran of the foregoing elements of the notice requirements.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting 
that a VCAA defect may be cured by issuance of a fully 
compliant notification followed by a re-adjudication of the 
claim); see also Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  

With respect to the veteran's attempt to reopen his claim 
seeking service connection for Perthes disease, VA must both 
notify a claimant of the evidence and information that is 
necessary to reopen the claim and notify the claimant of the 
evidence and information that is necessary to establish 
entitlement to the underlying claim for the benefit that is 
being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To 
satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

Based upon its review of the veteran's claims folder, the 
Board finds that the RO has provided the veteran with 
adequate notice concerning the claim on appeal herein.  The 
RO's April 2005 VCAA letter addressed the issue of service 
connection of Perthes disease, and notified the veteran of 
the information and evidence needed to substantiate his claim 
to reopen, to include the submission of new and material 
evidence.  Id.

The veteran was not provided with timely notice of the type 
of evidence necessary to establish a disability rating or 
effective date for the disabilities on appeal.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
However, there is no prejudice in issuing a final decision 
because the preponderance of the evidence is against the 
claims for service connection and to reopen.  Any questions 
as to the appropriate disability rating or effective date to 
be assigned are moot.  

Further, the purpose behind the notice requirement has been 
satisfied because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claims, to include the opportunity to present pertinent 
evidence.  Thus, the Board finds that the content 
requirements of the notice VA is to provide have been met.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 
  
In addition, the duty to assist the appellant has also been 
satisfied in this case.  The RO has obtained all of the 
veteran's service medical records and his identified VA 
medical and private treatment records. 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  As to the veteran's claim for PTSD, the 
Board finds that a medical examination is not required as 
there is no evidence of record indicating a current diagnosis 
of PTSD.  As to his claim for Perthes disease, a VA 
examination is not necessary as new and material evidence has 
not been submitted.  Finally, there is no indication in the 
record that additional evidence relevant to the issues being 
decided herein is available and not part of the record.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In 
order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 
341, 346 (1999).

A.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. § 3.304(f).

The post-service treatment records do not show a diagnosis of 
PTSD.  In August 1993, the veteran was assigned a provisional 
diagnosis of schizophrenia.  Since then, the veteran has been 
assigned various working diagnoses including, depression; 
depression, not otherwise specified; dysthymia; anxiety; and 
a personality disorder.  Moreover, in a January 2003 
treatment report, the examiner noted that the veteran's 
condition "did not seem to be true PTSD."  In treatment 
reports, dated in May and September 2005, the examiner listed 
the veteran's condition as "alleged PTSD."

Congress has specifically limited entitlement to service-
connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Absent medical 
evidence reflecting the current presence of the claimed 
disability, a basis upon which to establish service 
connection for PTSD has not been presented and the appeal 
must be denied.  

To the extent that the veteran believes that he has PTSD, the 
Board notes that as a layman, his statements are not 
competent medical evidence on the diagnosis of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, 
lay assertions of medical diagnosis cannot and do not 
constitute evidence upon which to grant the claim for service 
connection.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

As there is no medical evidence of PTSD, the preponderance of 
the evidence is against the claim, and the benefit-of-the-
doubt rule does not apply.  Accordingly, service connection 
for PTSD is not warranted.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

B.  New and Material Evidence

In February 1985, the RO issued a rating decision which 
denied the veteran's original claim seeking service 
connection for Perthes disease.  The decision indicated that 
no evidence had been received to show that the veteran's 
Perthes disease was incurred in or aggravated during his 
military service.  Although provided notice of this decision, 
the veteran did not perfect an appeal thereof.

Subsequent attempts by the veteran to reopen his claim 
seeking service connection for Perthes disease were denied by 
the RO in unappealed rating decisions issued in December 
1985, May 1992, July 1992, and June 2002.  Accordingly, the 
June 2002 RO decision is final based on the evidence of 
record then existing.  38 U.S.C.A. § 7105; 38 C.F.R. § 
20.1103 (2008).  

In February 2005, the veteran filed his present attempt to 
reopen his claim seeking service connection for Perthes 
disease.  In a rating decision, dated in August 2005, the RO 
again denied reopening the claim for failure to submit new 
and material evidence; it is this rating decision that is on 
appeal herein.

New evidence means existing evidence not previously submitted 
to VA. Material evidence means existing evidence that by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156.

Although the RO determined in August 2005 rating decision 
that new and material evidence was not presented to reopen 
the claim of entitlement to service connection for Perthes 
disease, this decision is not binding on the Board.  Thus, 
the Board will decide whether evidence has been received that 
is both new and material to reopen the claim.  Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239 (1993) (Board reopening is unlawful when new 
and material evidence has not been submitted).

Since the RO's June 2002 rating decision, the only evidence 
submitted by the veteran to reopen his claim of entitlement 
to service connection for Perthes disease is a statement 
contained in his March 2006 substantive appeal.  In this 
statement, he claimed that the military never should have 
admitted him into service given his condition and that he did 
not receive proper medical treatment for his condition while 
on active duty.  Both of these contentions were admitted into 
evidence on a prior occasion, via the veteran's September 
1991 letter.  The RO deemed this letter and other evidence 
insufficient to prosecute the claim in a November 1991 rating 
decision.  Thus, the statement submitted herein after the 
last final rating decision is not new, in that these 
contentions have been submitted into evidence on a previous 
occasion.  Nor is this statement material because, by itself 
or when considered with previous evidence of record, does not 
relate to an unestablished fact necessary to substantiate the 
claim.  Thus, the Board finds this statement to be redundant 
and does not raise a reasonable possibility of substantiating 
the underlying claim for service connection.  See 38 C.F.R. § 
3.156.  

The Board also notes that since the RO's June 2002 rating 
decision, additional VA medical treatment records, dated from 
February 2002 to April 2006, have been added to the veteran's 
claims folder.  A review of these records, however, failed to 
reveal any treatment for Perthes disease.  More importantly, 
there is no suggestion in these records that the veteran had 
incurred or aggravated Perthes disease during his active duty 
service.  Accordingly, this evidence, though new, is not 
material and does not raise a reasonable possibility of 
substantiating the veteran's claim.  

Under these circumstances, the veteran's claim for service 
connection for Perthes disease is not reopened.  

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for PTSD is denied.

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim for entitlement to 
service connection for Perthes disease is denied.



____________________________________________
WILLIAM YATES
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


